PONDER, Judge.
Defendant appealed from the judgment awarding custody of a minor child to the plaintiff.
The issue is the best interest of the child.
Upon divorce, defendant was granted custody of the minor child. Plaintiff later obtained a change of custody upon proving defendant was living in an adulterous relationship. Following her marriage to her paramour, defendant brought this rule to regain custody. The trial court refused to change the custody.
Defendant contends the trial judge ignored the best interest of the child and based his decision on a desire to punish her for her past misconduct.
The trial court found upon evidence presented to it that the child’s physical and mental condition had improved since she had been with her father. She had adjusted well to her school and is a good student. The evaluation of the child by a clinical psychologist emphasized the child’s crucial need for a stable, secure home; the psychologist advised against repeated replacement and removal.
We find that the trial court correctly based its decision on the best interest of the child. LSA-C.C. Art. 157; Crow v. Crow, 383 So.2d 1063 (La. App. 1st Cir. 1980).
For the above reasons, the judgment is affirmed at appellant’s costs.
AFFIRMED.